Case 5:20-cv-00106-LGW-BWC Document 12 Filed 05/04/21 Page 1 of 1

AO 450 (GAS Rev 09/20) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

RICKY JEFF,
Plaintiff,
JUDGMENT IN A CIVIL CASE
V. CASE NUMBER: CV 520-106
WARDEN COLEMAN,
Defendant.

oO Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

1 Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED
that, pursuant to the Order dated May 3, 2021, the Magistrate Judge's Report and Recommendation
is adopted as the opinion of the Court. Therefore, Plaintiffs Complaint is dismissed in its entirety,

and Plaintiff is denied in forma pauperis status on appeal. This case stands closed.

Approved by:

HON. LIBA G/ WOOD, JUDGE
USDC, $ HERN DISTRICT OF GEORGIA

 

  

‘, John E. Triplett, Acting Clerk
ESN Clerk

 

GAS Rev 10/2020
